Citation Nr: 0607413	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two rating decisions dated in April 
2002 and January 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri,  in which 
the RO denied the benefits sought on appeal.  The veteran, 
who had active service from April 1970 to November 1970, 
appealed those decisions to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.  


FINDINGS OF FACT

1.  A back disorder was not manifested during service and is 
not shown to be causally or etiologically related to service.  

2.  The veteran's alleged in-service PTSD stressor did not 
occur during combat duty; nor has it been verified for VA 
purposes by official records or any other supportive 
evidence.

3.  The veteran does not have PTSD as a result of active 
military service, or any incident therein.

4.  In an April 2002 rating decision, the RO denied service 
connection for right ear hearing loss.  The veteran was 
notified of that decision on April 27, 2002.    

5.  In July 2003, the veteran submitted a request to reopen 
the final April 2002 rating decision denying service 
connection for right ear hearing loss.  

6.  The evidence received since the final April 2002 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2005).

2. PTSD was not incurred in or aggravated by service, nor may 
it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

3.  An April 2002 rating decision that denied the veteran's 
claim of entitlement to service connection for right ear 
hearing loss is a final decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).  

4.  The evidence received subsequent to the April 2002 rating 
decision is either not new or not material evidence, and the 
request to reopen the claim for right ear hearing loss is 
denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

In April 2004 and February 2005 Statements of the Case, the 
veteran was advised of the laws and regulations pertaining to 
his claims.  Collectively, these documents informed him of 
the evidence of record and explained the reasons and bases 
for the denial of his claims.  In addition, the RO sent the 
veteran letters dated in August 2001, January 2002, and 
September 2003 that informed him of the evidence necessary to 
substantiate this claims, what evidence they would obtain and 
what evidence he should submit.  These letters also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to his claims. 

The Board finds that the notice requirements set forth have 
been met, and points out that this notice provided prior to 
the first agency of original jurisdiction (AOJ) adjudication 
of these claims.  

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records, VA medical records and 
private medical records have been associated with the claims 
file.  In addition, the RO afforded the veteran a VA 
examination in February 2001 regarding his back disorder.  
While the VA examiner did not provide an opinion as to the 
etiology of the veteran's back condition, the Board finds 
that an addendum examination is unnecessary in this case 
considering the record on appeal lacks competent evidence 
indicating that the veteran experienced an event or injury in 
service resulting in his current back diagnosis.  38 U.S.C.A. 
§ 5103A(d)(2) (an examination or opinion is required where 
the record contains (1) competent lay or medical evidence of 
a currently diagnosed disability or persistent or recurrent 
symptoms of the disability; (2) establishes that the veteran 
experienced an event, injury or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service).  

The Board also observes and acknowledges that the veteran has 
not been afforded VA examinations in connection with his 
hearing loss and PTSD claims.  As for the veteran's request 
to reopen his claim of entitlement to service connection for 
right ear hearing loss, the Board observes that unless new 
and material evidence is submitted, the duty to assist a 
veteran does not include a VA examination.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).   In regards to the PTSD claim, the 
veteran's post-service medical examinations address the 
medical question at issue; and as will be explained more 
fully below, the Board is of the opinion that the veteran's 
service medical records and post-service medical records 
contain sufficient medical evidence to make a decision on the 
veteran's claim.  As will be discussed below, crux of this 
claim is whether the veteran's stressors (i.e. what caused 
his PTSD) can be verified, and not whether he suffers from 
PTSD (which has been diagnosed, and related to his alleged 
stressors), related to these alleged stressors or otherwise.  
As such, and examination at this point would not help in 
substantiating his claim.

Lastly, the Board notes that neither the veteran nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claims.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for certain 
chronic diseases, such as psychosis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  

	
      a. Service Connection for a Back Disorder

In a September 2000 application for compensation, the veteran 
requested service connection for a back disorder.  However, 
the veteran's service medical records do not reference any 
complaints, treatment or diagnoses of back problems in 
service, nor does the veteran contend that they should.  
Rather, it appears that the veteran's request for service 
connection is based solely upon a back injury that occurred 
in July 2000.  In a January 2002 report of injury statement, 
it is noted that the veteran injured his back during a fall 
from a roof in July 2000.  According to medical 
authorizations and medical records (dated in January 2002 and 
August 2002) provided by the veteran, a July 2000 fall 
resulted in a T12 fracture dislocation for which the veteran 
underwent a posterior spinal fusion T10-L2 with VSP plates.  
A February 2001 VA spinal examination diagnosed the veteran 
with (1) post posterior spinal fusion, thoracic 10 through 
lumbar 2, with SVP plates and (2) post local bone grafting, 
among other things.  The examiner did not provide an opinion 
as to whether the veteran's back disorder was related to any 
event in service.  

The medical evidence referenced above clearly indicates that 
the veteran has a current back disability for VA purposes.  
However, in order for service connection to be granted, there 
must also be evidence of (1) an in-service incurrence or 
aggravation of an injury or disease and (2) medical evidence 
linking the current disability and the in-service disease or 
injury.  Neither has been shown in this case.  

The veteran's service medical records do not reflect that the 
veteran entered service with a back problem or experienced 
back problems while there.  The veteran's March 1970 entrance 
examination noted that his spine and other musculoskeletal 
parts were normal; and the veteran denied experiencing back 
trouble of any kind.  The veteran's service medical records 
reference treatment for such things as urinary incontinence 
(enuresis), leg soreness, and tendonitis of the ankle, but 
they do not reference complaints of back pain or back 
problems.  The veteran's post-service medical records also do 
no assist in proving his claim.  No relevant medical records 
pertaining to the veteran's back disorder dated from the 
1970s through the 1990s are contained in the claims file.  
The first VA medical record to address treatment for back 
pain occurred in October 2000, thirty years after the veteran 
separated from service; and it refers to the veteran's July 
2000 accident. See October 2000 record (seen for recent back 
injury and subsequent surgery); see also January 2001, 
February 2001, May 2001 and June 2002 VA records (veteran 
complained of "severe back pain which began 2 years ago when 
he fell off a roof and fx's T12"); See also July 2002 VA 
consultation note.  While the claims file contains what 
appears to be two VA radiology records from the Harry S. 
Truman Veteran's Hospital in Columbia, Missouri dated in 
September 1991 that indicate the veteran had x-rays of his 
lumbosacral spine and coccyx, these records do not contain 
impressions, findings or even the reasons why the x-rays were 
taken.  The veteran has not contended that these records are 
evidence of a back condition during this period of time.  In 
fact, he reported in a January 2001 medical release form that 
he first received treatment (a possible audiological 
examination) at the Columbia, Missouri hospital in 1995.  As 
such, the Board finds these records to be of little, if any, 
probative value in the evaluation of this claim.  

Private medical records regarding the veteran's back disorder 
dated from July 2000 to September 2003 also only reference 
his July 2000 accident and subsequent surgery.  None of these 
records indicate that the veteran's back disorder is related 
to anything other than the July 2000 accident, and 
specifically do not attribute the disorder to an incident or 
event that occurred during service.  Therefore, they do not 
assist in establishing the veteran's claim.  

Thus, while there is medical evidence of a current back 
disability in this case, the dispositive factor in evaluating 
the claim is that there is no competent medical evidence of 
record indicating that the veteran experienced an incident in 
service that is linked to his current back diagnosis.  All 
competent evidence of record indicates that the veteran's 
current back disorder is exclusively related to his July 2000 
accident, an incident that occurred three decades after his 
separation from service.  Absent evidence of an injury in 
service and a medical nexus, the veteran's claim must be 
denied.   


b. Service Connection for PTSD

The veteran contends that he is entitled to service 
connection for PTSD related to physical assaults he endured 
during his initial three months in service.  According to the 
veteran's November 2001 stressor statement and responses to 
the RO's August 2001 letter, the veteran became separated 
from his platoon during his first day of service.  As a 
result, he claims to have been severely beaten that day in 
April 1970 by drill instructors, and subsequently physically 
assaulted every two-to-three days thereafter until the end of 
his boot camp training in June 1970.  He reported that these 
assaults rendered him unconscious several times and resulted 
in bladder control problems.  During one of the alleged 
assaults, the veteran reported that a strike to his right ear 
resulted in hearing loss.  He asserted that on at least one 
occasion, the other men from his squad took care of him and 
put him to bed.  He reported seeing the service doctor on 
several occasions for his ear and urine problems.  Subsequent 
to his graduation from boot camp, the veteran had a medical 
hold placed upon him.  He indicated that he was told that he 
could be discharged, after which he signed release papers and 
returned home.   

As set forth above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

A review of the veteran's post-service medical records 
clearly indicates that he has been diagnosed with PTSD; and 
the claims file contains medical evidence linking the 
veteran's PTSD to an alleged assault that occurred in service 
(see the August 2001 Vocational Rehabilitation Specialist 
report; October 2001 VA medical records; November 2001 VA 
consultation note; and April 2002 VA  medical records).  
Thus, the issue before the Board is whether there is 
competent evidence of record corroborating the veteran's 
allegations that he was assaulted in service, an element 
necessary to establish entitlement to service connection for 
PTSD in this case.  

For injuries alleged to have been incurred in combat, the 
Board observes that 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof regarding events that occurred 
during combat.  See Collette v. Brown, 82 F.3d 389 (1996).  
However, the evidence of record does not show that the 
veteran was involved in combat at the time of his alleged 
assaults, nor does the veteran contend otherwise.  Rather, 
the veteran asserts that his stressor events occurred during 
boot camp.  Therefore, 38 U.S.C.A. § 1154(b) is not 
applicable and the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors; and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  As such, he must introduce corroborative evidence of 
his claimed in-service stressors.  Service department records 
must support, and not contradict, the veteran's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  

In this case, the veteran's service medical records do not 
corroborate that he was physically assaulted in service.  The 
first medical treatment records contained in the claims file 
are dated at the end of May 1970, almost seven weeks after 
the veteran entered service.  At that time, the veteran was 
seen for treatment of urinary incontinence/bedwetting 
reportedly resulting from a fight that occurred the day prior 
to his arrival for training.  Other than this altercation, 
the veteran did not report being physically assaulted; and 
his service medical records do not indicate any 
symptomatology or findings, such as contusions or 
lacerations, that could be associated with a physical 
assault.  Throughout June 1970, the veteran was seen 
approximately ten times for complaints of urinary 
incontinence, sore leg problems, tendonitis of the ankle, 
groin pain, kidney problems and a pelvis x-ray.  In July 
1970, he was seen again for bedwetting.  No symptomatology 
associated with any physical beating was reported in any of 
those contemporaneous medical records.

Subsequent service medical records dated in October 1970 
indicate that after going AWOL for approximately one month, 
the veteran provided the service with private medical records 
evidencing abnormal EEG's showing epileptogenic foci.  The 
veteran was then diagnosed with a seizure disorder and 
underwent medical board proceedings, during which he reported 
that he had a seizure disorder since the age of eleven and 
that he had been treated for grand mal seizures with 
medications for many years.  The veteran acknowledged that he 
did not reveal his seizure disorder prior to his enlistment 
in service.  In fact, a review of the veteran's March 1970 
service entrance examination indicates that he denied ever 
experiencing dizziness, epilepsy or fits, a history of head 
injuries or periods of unconsciousness, things noted to have 
occurred in the private medical records submitted by the 
veteran.  The medical board's report indicates that the 
veteran's seizure symptoms recurred while on active duty; and 
that due to this disorder, the veteran should be separated 
from service.  The veteran was advised of the board's report 
and stated that he did not desire to submit a statement in 
rebuttal.  He signed a certificate acknowledging the medical 
board's findings and also acknowledged that he had been told 
of his rights to a hearing.     

Based upon the foregoing, the Board finds that the veteran's 
service medical records do not assist in supporting his claim 
in that they do not show that his alleged stressors - the 
physical assaults - occurred.  While they evidence the 
veteran's problems with urinary incontinence while in 
service, a problem he claims resulted from being physically 
assaulted in service, the Board observes that these 
difficulties appear to either be the result of a physical 
altercation that occurred prior to the veteran's entrance 
into service or may have been a recurring symptom of the 
veteran's seizure disorder.  Other than his urinary 
incontinence, the veteran's service medical records reflect 
no complaints or findings that can be construed as being 
indicative of PTSD or personal assaults occurring during 
service, even though the veteran was seen on numerous 
occasions during this brief period of time.  

Alternative sources of evidence have also been considered in 
evaluating the veteran's claim.  The veteran submitted lay 
statements in which his family and friends, dated in November 
2001 and May 2005, reported changes in the veteran's behavior 
before and after his return from service.  These statements 
indicated that the veteran was "pretty easy going" and 
"normal" prior to service but violent and very abusive 
after service; that his three marriages ended in divorce; 
that the veteran had a very bad post-service drinking 
problem; and that the veteran was convicted and sentenced to 
jail for driving under the influence.  In addition, the 
veteran's mother and friend submitted statements that not 
only discussed the veteran's pre-and-post service behavior, 
but also indicated that the veteran told them that he been 
beaten by his drill instructor in service.  Essentially, the 
veteran relies upon these statements as evidence that he 
experienced (1) episodes of depression, panic attacks or 
anxiety, (2) alcohol or substance abuse, (3) disregard for 
civilian authority and (4) unexplained economic or social 
behavior changes as a result of his experiences in service. 

Evidence of behavior changes following an alleged assault is 
one type of relevant evidence that may assist in 
substantiating a PTSD claim based upon a personal assault. 
See 38 C.F.R. § 3.304 (f) (3).  In this case, the statements 
submitted by the veteran's family and friends constitute 
evidence of possible corroboration since they indicate that 
the veteran's behavior changed dramatically subsequent to his 
return from service.  However, the Board does not find the 
statements to be persuasive of such corroboration in light of 
the veteran's service medical records (which did not reveal 
any evidence of physical assault during the veteran's 
numerous treatments) and his desire to enter service (as 
reflected by his deliberate actions of not revealing his 
preexisting seizure disorder).  In this regard, the Board 
observes that it is just as likely that the veteran's post-
service behavior changes could have been the result of his 
disappointment and frustration of being discharged from 
service as they could have been due to a physical trauma 
occurring in service.   

The Board also questions the credibility of the veteran's 
statements to his mother and friend about the physical 
assaults during service in light of other statements the 
veteran has made.  Specifically, the Board observes that the 
veteran reported that he had been hospitalized as a result of 
the assaults in service; however, a thorough search for  
medical records corroborating the veteran's statements failed 
to locate either inpatient or outpatient records pertaining 
to the veteran (see veteran's January 2001 statement with VA 
Form 21-4142; October 2001 VA medical record; January 2002 
records request to Balboa Naval Hospital; January 2002 
response from the Naval Medical Center).  The veteran 
submitted photographs of his first battalion platoon and 
circled one of the drill instructors he contends abused him.  
He indicated that his follow platoon members saw the assaults 
and actually assisted the veteran after at least one of these 
attacks.  He also reported to the RO, in January 2001, that 
he would be obtaining letters of support from his squad 
members regarding these incidents.  However, the Board 
observes that no buddy statements have been submitted on the 
veteran's behalf.  

Additional evidence against that veteran's claim includes his 
post-service medical records, which reveal a lack of post-
service treatment until at least twenty-five years after 
separation from service.  Although the veteran has a 
diagnosis of PTSD relating to personal assault, there is no 
credible supporting evidence that the claimed in-service 
stressor occurred.  Thus, the veteran's post-service 
diagnoses of PTSD are based on the veteran's subjective 
account of the alleged incident, and not the veteran's 
account in conjunction with credible corroborating evidence 
that the claimed in-service stressor occurred.  
 
Therefore, the Board finds that the evidence, taken as a 
whole, does not corroborate the veteran's statements that he 
was physically assaulted in service during his boot camp 
training.  Absent corroborative evidence of the veteran's 
alleged stressor event, service connection for PTSD must be 
denied.  


      c.  New and Material Evidence: Right Ear Hearing Loss

The veteran's request for service connection for right ear 
hearing loss was previously denied in an April 2002 rating 
decision, and that decision is not on appeal to the BVA as it 
is a final, unappealed decision.  See 38 U.S.C.A. § 7103(a); 
38 C.F.R. §§ 20.1100(a), 20.1104.  

The veteran submitted a request to reopen his claim in July 
2003.  As a general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

To merit an award of service connection under 38 U.S.C.A. § 
1131, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F. 3d. 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F. 3d.1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F. 3d. 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet App 223, 225 (1992).   When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

Relevant evidence associated with the claims file since the 
April 2002 rating decision consists of a statement submitted 
by the veteran with copies of VA medical records already 
contained in the claims file, duplicate copies of University 
of Missouri audiological records and VA audiology records 
received in August 2005, private medical records from Up-
Woodland Clinic dated from October 2000 to September 2003, 
and statements from the veteran's mother (P.S.) and sister 
(D.P.) dated in May 2005.  Additional medical evidence from 
Moberly Regional Medical Center, an October 2001 report from 
Iqbal Khan, M.D., records from University Physicians dated in 
September 2001, and VA medical records dated from August 2001 
to March 2005 have also been associated with the claims file; 
however, these records refer to the treatment of other 
disorders and do not address complaints of, or treatment for, 
the veteran's right ear hearing loss. 
   
The veteran's October 2003 statement only refers to medical 
records he was submitting in support of his claim, records 
that were already contained in the claims file.  These 
records, along with the University of Missouri audiological 
records and VA audiology records received in August 2005, do 
not constitute new and material evidence since they were 
previously considered by the RO in the April 2002 rating 
decision.  

The private medical records from the Up-Woodland Clinic dated 
from October 2000 to September 2003 show treatment for a 
range of ailments, including back pain and neck pain.  During 
one of the veteran's physical examinations, the medical 
provider reported that the veteran had a right perforated 
eardrum.  The Board acknowledges that the veteran has a right 
perforated eardrum and that he experiences right ear hearing 
loss.  However, the matter at issue is whether the veteran's 
right ear disorder is the result of an incident that occurred 
in service; and the private medical records from Up-Woodland 
Clinic do not address (and therefore cannot substantiate) 
this necessary element of the claim.  Therefore, while this 
evidence may be new, it is not material to the issue at hand.  

The statements from the veteran's mother and sister also do 
not constitute material evidence sufficient to reopen the 
veteran's claim.  In this regard, the statement from the 
veteran's mother reports behavioral changes she observed 
after the veteran returned from service.  The Board finds 
this statement to be cumulative of evidence already 
considered by the RO it its April 2002 rating decision, since 
the RO reviewed several lay statements submitted by the 
veteran's sister and friends that specifically addressed 
changes in the veteran's behavior before and after his return 
from service. 

The May 2005 statement from the veteran's sister differs from 
the other lay statements in that, in addition to observing 
behavioral changes upon the veteran's return from service, 
she also reported that the veteran "had also lost some 
hearing [after service, and that] you have to yell at him to 
get his attention."  While this evidence is new, the Board 
does not find it to be material in light of the fact that the 
veteran's sister previously submitted a statement on the 
veteran's behalf in which she referenced only his behavioral 
changes, not hearing difficulties.  In addition, the Board 
notes that while the veteran's sister is qualified to report 
symptomatology she observed after the veteran's return from 
service (i.e. that she had to yell at him to get his 
attention), there is no evidence of record indicating that 
she is qualified to provide a medical diagnosis based upon 
this symptomatology (i.e., that the veteran lost some of his 
hearing capabilities) since she has not been shown to have 
the requisite training or expertise to offer an opinion that 
requires medical expertise. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Thus, while new evidence has been associated with the claims 
file since the April 2002 rating decision, this evidence is 
either duplicative or immaterial in nature and therefore does 
not assist in substantiating the veteran's claim or raise a 
reasonable possibility of substantiating the claim.  

Conclusion

Therefore, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a back disorder, 
PTSD and right ear hearing loss.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, as a preponderance of the evidence against the 
veteran's claim, the doctrine is not applicable.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a back disorder is denied.

Service connection for post-traumatic stress disorder is 
denied.  

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for right ear hearing loss 
has not been submitted, and the appeal is denied. 



____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


